Tilson, Judge:
This appeal has been submitted upon a stipulation in which the respective parties have agreed that the issues involved herein are the same in all material respects as those involved in United States v. Pitcairn, C. A. D. 334, and the record in that case has been admitted in evidence herein.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the values found by the appraiser, less any amount added to cover the so-called British purchase tax. Judgment will be rendered accordingly.